Case: 14-60537      Document: 00513499651         Page: 1    Date Filed: 05/10/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 14-60537                                 FILED
                                  Summary Calendar                           May 10, 2016
                                                                            Lyle W. Cayce
                                                                                 Clerk
SAMIRALI HASANALI PRASLA; KISMATBEN SAMIRALI PRASLA,

                                                 Petitioners

v.

LORETTA LYNCH, U. S. ATTORNEY GENERAL,

                                                 Respondent


                         Petition for Review of Orders of the
                           Board of Immigration Appeals
                                BIA No. A 088 734 391
                                BIA No. A 088 734 392


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Samirali Hasanali Prasla and Kismatben Samirali Prasla, a married
couple who are both natives and citizens of India, seek review of decisions of
the Board of Immigration Appeals (BIA).               We review de novo the BIA’s
conclusion that the Immigration Judge (IJ) properly determined he lacked
jurisdiction to consider on remand the Praslas’s amended application for



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60537    Document: 00513499651     Page: 2   Date Filed: 05/10/2016


                                 No. 14-60537

asylum, withholding of removal, and relief under the United Nations
Convention Against Torture and other Cruel, Inhuman or Degrading
Treatment or Punishment (CAT). See Efe v. Ashcroft, 293 F.3d 899, 903 (5th
Cir. 2002). Under Bianco v. Holder, 624 F.3d 265, 274 (5th Cir. 2010), the BIA
properly applied Matter of Patel, 16 I. & N. Dec. 600 (BIA 1978), to find that it
had specifically limited the scope of the remand to the Praslas’s request for
voluntary departure. We will not, as the Praslas urge, overrule a decision of
another panel of this court. See United States v. Fowler, 216 F.3d 459, 461 (5th
Cir. 2000).
      Although the Praslas cite the standard of review for denials of motions
to reopen, they do not identify any error in the BIA’s analysis denying their
motion to reopen and so have waived a challenge on this issue. See FED.
R. APP. P. 28(a)(8); Silva-Trevino v. Holder, 742 F.3d 197, 199 (5th Cir. 2014).
      Additionally, the Praslas fail to show that the BIA abused its discretion
in denying as untimely their motion for reconsideration of its May 2012
decision. See Chambers v. Mukasey, 520 F.3d 445, 448 (5th Cir. 2008). The
Praslas’s arguments ignore the fact that the BIA’s May 2012 decision
dismissing their appeal of the denial of asylum, withholding of removal, and
CAT relief was a final decision on those issues. See 8 C.F.R. § 1003.1(d)(7).
Because the order was a final decision, the Praslas’s motion for
reconsideration, filed more than two years after the BIA mailed the decision,
was untimely and the BIA acted within its discretion in denying it. See 8
C.F.R. § 1003.2(b)(2). The Praslas brief no argument regarding the BIA’s
denial of the motion for reconsideration of its July 2014 decision and so have
waived this issue as well. See Silva-Trevino, 742 F.3d at 199.
      The petition for review is DENIED.




                                       2